Case 2:20-cv-02924-DMG-PVC Document 64-7 Filed 05/01/21 Page 1 of 3 Page ID #:1497




                   7-REDACTED Exhibit 20 to
                   Supp. Jenkins Dec. ISO Supp.
                     Opposition [Doc. 47-20]
        Case
          Case
             2:20-cv-02924-DMG-PVC
                2:20-cv-02924-DMG-PVC
                                    Document
                                      Document
                                             64-7
                                                49-9
                                                   Filed
                                                     (Ex 05/01/21
                                                         Parte) Filed
                                                                  Page04/18/21
                                                                        2 of 3 Page
                                                                                PageID
                                                                                     1 #:1498
                                                                                       of 2
                                         Page ID #:1027                                EXHIBIT
  Message
                                                                                                             12
  From:         Robertson, James [jrobertson@amilink.com]                                            JAMES ROBERTSON
  Sent:         2/5/2019 7:26:54 PM                                                                         3/26/2021
                                                                                                        Kyung Lee-Green, CSR
  To:           Howard, Dylan [dhoward@amilink.com]
  Subject:      BEZOS/SAN CHEZ



  PHOTOS:

  We have 338 'paparazzi' photos that meet the standards to publish e.g. clear frames of Jeff and Lauren.

  To date, we have only published 22 of these images in print - meaning 316 photos remain unseen to The
  National Enquirer readers.

  SELFIES:

  As well as the penis photo, there are a total of 10 photos - 7 of Bezos and 3 of Sanchez - that we have
  obtained.

  TEXTS:

  We have 28 messages in total, not including images/selfies.

  We have used extracts from the most salacious - but there are more graphic lines, such as "
     ," that was omitted.

  REPORTING:

  Mid-2017:
  Jeff made the first move at his Texas ranch while taking Lauren on a personal and private tour. Temptation
  took over when he leaned in for a kiss after a day of filming together.

  DEC 2017:
  A full-blown affair unravels with the pair romping in their marital beds in Seattle.

  FEB 2018:
  It gets serious, they first gushed, "I love you," to each other.

  [TEXT MESSAGES BETWEEN FEB - SEPT]

  SEPT 2018:
  Despite them saying they told their spouses in the fall, Jeff made excuses to MacKenzie why she shouldn't
  attend a party at the end of Sept, hosted by Aviv "Vivi" Neva, an Israeli-American venture capitalist and major
  shareholder in Time Warner. Lauren did the same with Patrick, who was to attend, because neither Jeff or
  Lauren wanted to be in the same room as each other and their spouses. Patrick went without Lauren, and he
  and Jeff talked business. The Amazon boss told confidants that there is a "competitive vibe" between the two
  moguls.

  NOV 2018:




CONFIDENTIAL                                                                                           WMSG-000610
    Case
      Case
         2:20-cv-02924-DMG-PVC
            2:20-cv-02924-DMG-PVC
                                Document
                                  Document
                                         64-7
                                            49-9
                                               Filed
                                                 (Ex 05/01/21
                                                     Parte) Filed
                                                              Page04/18/21
                                                                    3 of 3 Page
                                                                            PageID
                                                                                 2 #:1499
                                                                                   of 2
                                     Page ID #:1028
  On Nov. 9, Lauren and Patrick were together on vacation in Caba - where they own property. The trip didn't
  last long, however, and by Nov. 11 Lauren packed her bags early to fly back and see Jeff in L.A. Around Nov.
  12, MacKenzie began getting suspicious and was asking Jeff questions about Lauren. Her questioning was so
  direct that Jeff canceled travel plans to Texas where he intended to meet Lauren that same week to romp at
  his ranch under the shield of working on the Blue Origin project.




CONFIDENTIAL                                                                                        WMSG-000611
